UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 94-1983



CHARLES HOWARD STRAHLER, JR.; PATRICIA ANN
STRAHLER; RUTH V. STRAHLER, Officer,

                                          Plaintiffs - Appellants,

          and

WIRTH-STRAHLER & SON, INCORPORATED,

                                                         Plaintiff,

          versus

COMPTROLLER OF THE TREASURY, Sales and Use Tax
Division; THOMAS J. MACE; ASSISTANT STATE
COMPTROLLER; DEBORAH B. BACHARACH; ASSISTANT
ATTORNEY GENERAL, Sales and Use Tax Division,

                                           Defendants - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. Benson E. Legg, District Judge. (CA-94-
864-L)


Submitted:   February 13, 1996            Decided:   March 26, 1996

Before WIDENER, WILKINS, and MICHAEL, Circuit Judges.


Affirmed by unpublished per curiam opinion.
Charles Howard Strahler, Jr., Patricia Ann Strahler, Ruth V.
Strahler, Appellants Pro Se. Sheldon Howard Laskin, Assistant
Attorney General, Baltimore, Maryland, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




PER CURIAM:

     Appellants appeal the district court's orders dismissing their
notice of removal, and denying their Fed. R. Civ. P. 60(b) motion

for reconsideration. We have reviewed the record and the district

court's orders, and find no reversible error. Accordingly, we

affirm the district court's dismissal of Appellants' notice of

removal, and its denial of Appellants' motion for reconsideration.

We dispense with oral argument because the facts and legal conten-
tions are adequately presented in the materials before the Court
and argument would not aid the decisional process.




                                                          AFFIRMED




                                2